Title: To Benjamin Franklin from Jean-Paul Marat, 1 August 1783
From: Marat, Jean-Paul
To: Franklin, Benjamin


          
            Paris ce I. Aoust 1783.
          
          M. Marat prie Monsieur Franklin de vouloir bien lui accorder un quart
            d’heure d’audience lundy ou mercredy prochains dans la matinée. M. Marat desireroit
            Savoir l’heure de la comodité de Monsieur Franklin, au quel il à l’honneur de
            renouveller les assurances de Son respectueux attachement.
         
          Notation: Marat 1er. Aout 1783.
        